Citation Nr: 0118155	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  00-19 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for hearing loss.

4. Entitlement to service connection for pulmonary 
interstitial disease.

5. Entitlement to service connection for frostbite of the 
feet.

6. Entitlement to service connection for a left great toe 
disorder.

7. Entitlement to service connection for an eye disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Affairs 
Commission

ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran's first period of active service was in World War 
II, from January 1941 to October 1945, and the veteran had 
additional periods of active service until he retired from 
service in March 1962 with more than 20 years of service.  
This appeal arises from a June 2000 rating decision by the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in July 2000, a statement of the case was issued in 
August 2000, and a substantive appeal was received in that 
same month.


REMAND

The veteran contends that he incurred several disorders in 
service.  The veteran's service medical records reflect 
diagnosis of an anxiety neurosis in service.  That disorder 
apparently resolved, as the veteran was able to return to 
duty.  However, the veteran has not submitted post-service 
medical records reflecting any post-service or current 
diagnosis of PTSD, and his claim of entitlement to service 
connection for PTSD was denied as not well-grounded.  The 
Board notes that stressors would be conceded if PTSD were 
diagnosed, as the veteran was awarded the Combat Infantryman 
Badge.  

The veteran's other claims of entitlement to service 
connection have also been denied as not well-grounded, on the 
basis that the veteran's service medical records do not 
reflect diagnoses in service of those disorders.  However, 
the Board notes that the veteran's service medical records 
appear incomplete.  In particular, there are no periodic 
examination reports for about the last 14 years of the 
veteran's service, and there is no separation examination of 
record.  Moreover, the veteran has provided copies of records 
of additional service medical records which had not been 
obtained by VA, although these records, too, appear 
incomplete. 

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The veteran's claims were denied under the analysis that the 
claims were not well-grounded.  Under the VCAA, that analysis 
is no longer applicable.  Therefore, the claims must be 
remanded, and readjudicated on the merits, after further 
factual development is completed, including affording the 
veteran VA examinations.  n light of the need for additional 
examinations, the RO should obtain all pertinent treatment 
records regarding the service-connected disabilities for 
review.

The veteran contends that, although service connection for 
these disorders has been denied on the basis that there is no 
evidence that the disorders developed during service, service 
medical records, if available, would support the contention 
that those disorders originated in service.  The RO should 
again attempt to obtain service medical records, including 
though alternative sources, and should advise the veteran of 
alternative types of evidence he may submit to establish his 
medical condition at service discharge or proximate thereto.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain all of the 
veteran's VA clinical records from the 
date of his claim to the present, and the 
veteran should be asked to provide the 
names and addresses for all non-VA 
health-care providers from whom he has 
received or sought evaluation or 
treatment relevant to any claimed 
disorder during this time.  The RO should 
attempt to obtain all identified records, 
after the veteran signs and returns any 
necessary forms authorizing the release 
to VA of any identified private records.  
If any identified records cannot be 
obtained or are unavailable, it should be 
so stated for the record. The RO should 
inform the veteran and his representative 
of all results of requests for records.

2.  The RO should again request the 
veteran's service medical and personnel 
records from the National Personnel 
Records Center (NPRC).  If no additional 
records can be located, the RO should 
contact the service department to 
determine whether any additional records, 
in particular, periodic examinations or 
service separation examination.  The RO 
should determine whether service medical 
information may be available from any 
alternative sources, to include morning 
reports or Surgeon General's Office (SGO) 
reports. 

3.  The veteran should also be offered 
the opportunity to identify or submit 
alternative types of evidence relevant to 
establishing his medical conditions 
during service and proximate to service, 
including such records as private post-
service clinical records, reports of eye 
examinations, employment, insurance, or 
education-related medical examinations, 
letters, statement, and the like.

4.  The veteran should be afforded VA 
examinations as appropriate (psychiatric, 
cardiovascular, audiologic, respiratory, 
general medical, and ocular) to determine 
whether any claimed disorder is present.  
If any claimed disorder, to include PTSD, 
hypertension, hearing loss, pulmonary 
interstitial disease, frostbite of the 
feet, a left great toe disorder, or an 
eye disorder, is present, the veteran 
should be afforded examinations as 
necessary to determine the etiology 
and/or onset of such claimed disorder.  
The claims file and a copy of this remand 
should be made available to the examiner 
for review before the examination.  All 
indicated tests and studies should be 
accomplished, including radiologic 
examination, psychometric examination, 
audiology examination, or other 
diagnostic studies as required, prior to 
completion of the report(s) of 
examination(s).  Findings should be 
reported in detail.  The examiner(s) 
should review the results of any testing 
prior to completion of any report.  With 
respect to each claimed disorder present, 
the examiner should provide a medical 
opinion as to whether it is at least as 
likely as not that the current disorder 
was incurred in service or as a result of 
service or some incident thereof. 

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed. In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

6.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes). 





		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


